Citation Nr: 1235096	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for hepatitis C rated at 10 percent prior to May 13, 2010 and at 20 percent since then, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.G.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971, and from    August 1972 to January 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which implemented a reduction in rating from 100 to 10 percent for service-connected hepatitis C, effective July 1, 2006. The Veteran appealed that decision, to include the supplemental issue of entitlement to a disability rating in excess of 10 percent for hepatitis C. 

In April 2009, a videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that            38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the element necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant,                the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that           the Board can adjudicate the claim based on the current record.

The VLJ who conducted the aforementioned hearing has since retired from employment with the Board. The Board has informed the Veteran of this through July 2012 correspondence, and of the opportunity to have a new hearing before    the VLJ ultimately deciding the appeal in its entirety. See 38 C.F.R. § 20.707 (2011). The Veteran did not respond to this inquiry. Hence, adjudication of this case will proceed on the merits. 

Following the April 2009 hearing, the Board remanded this case in May 2009. Thereafter, the May 2010 issuance of the Board denied the Veteran's claim as to  the propriety of the reduction in rating from 100 to 10 percent for hepatitis C, and entitlement to a higher evaluation than 10 percent for hepatitis C specifically under the VA rating schedule. However, the remaining claim for higher evaluation for hepatitis C on an extraschedular basis was referred to the VA Director, Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1), to determine whether the Veteran's case met the criteria for assignment of an extraschedular rating. That matter has since returned from the Veterans Benefit Administration (VBA) office, and is once again before the Board.

The Board further notes that even following its own denial of greater than a               10 percent rating strictly on a schedular basis in May 2010, the RO continued to conduct routine follow-up VA medical examinations insofar as the Veteran's hepatitis C, and through an April 2012 rating decision in fact awarded a 20 percent schedular evaluation for hepatitis C, effective May 13, 2010. This incremental increase in the schedular evaluation for hepatitis C is reflected in the Board's statement of the issue on the title page.  

As a further preliminary matter, the Veteran has submitted various treatment records indicating the opinion of private medical professionals that his diagnosis of porphyria cutanea tarda (PCT) is associated with service-connected hepatitis C (including an April 2004 private physician's record postulating such a medical relationship). With emphasis upon the duty to construe claims plausibly raised by the record, the Board ascertains a claim for service connection for PCT as secondary to hepatitis C. See 38 C.F.R. § 3.310 (2011). The Board refers this claim to the RO as the Agency of Original Jurisdiction (AOJ), for its initial consideration and adjudication. 



FINDING OF FACT

The Veteran's medical circumstances attributable to service-connected hepatitis C do not present such an exceptional or unusual disability picture as to warrant the assignment of a higher evaluation on an extraschedular basis. 


CONCLUSION OF LAW

The criteria are not met for a higher evaluation for hepatitis C on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);        38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).
In regard to the claim being decided on appeal, the RO has issued June 2009 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the June 2009 VCAA notice correspondence was issued subsequent to the         April 2006 RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice. Clearly, this was due to the fact that the rating decision appealed therefrom had just implemented a reduction in rating, and               the Veteran subsequently raised the increased rating claim for hepatitis C in the process of contesting that reduction in rating action. In any event, the Veteran has had the opportunity to respond to the June 2009 VCAA correspondence before issuance of the most recent June 2012 Supplemental SOC (SSOC) continuing the denial of his claim. Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim.                See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment and records pertaining to the award of Social Security Administration (SSA) disability benefits, as well as arranging for him to undergo VA Compensation and Pension examinations.               See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Board also requested and obtained a medical opinion from the VA Director, Compensation and Pension Service addressing the essential issue at the basis of the claim for entitlement to an extraschedular rating. In furtherance of his claim, the Veteran provided several personal statements, lay statements from others, and statements from private medical treatment providers. The Veteran testified at a Board videoconference hearing. The record as it stands includes sufficient competent evidence to decide  the claim. Under these circumstances, no further action is necessary to assist        the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Generally, pursuant to the VA rating schedule, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In addition, however, under 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director, Compensation and Pension Service may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 211 (2008), the United States Court of Appeals for Veteran's Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the Board has already denied the Veteran's claim for an increased evaluation for hepatitis C under direct application of the provisions of        the VA rating schedule. Subsequent to the Board's May 2010 decision in this regard, the RO's April 2012 rating decision did grant a higher 20 percent schedular evaluation for hepatitis C, effective May 13, 2010. This is indeed proper recognition of the appropriate level of compensation based on new medical evidence (received after the Board's May 2010 decision). The issue of an increased evaluation on a schedular basis as an appellate claim nonetheless has already been decided by           the Board, and is no longer on appeal. (Nor for that matter has the Veteran raised any new claim for increase on a schedular basis following the Board's May 2010 decision.) The remaining question which the Board presently decides and that which was remanded back in May 2010, is the propriety of an extraschedular evaluation for the Veteran's condition under 38 C.F.R. § 3.321(b)(1).
Relevant to the question of whether to dispense with the rating criteria and utilize an extraschedular evaluation, the specific VA rating criteria for hepatitis C are noted:

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a noncompensable (i.e., 0 percent) rating is assigned for asymptomatic hepatitis C. A 10 percent rating is assigned for hepatitis C with symptomatology of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. A 20 percent rating is warranted for symptomatology of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. A 40 percent rating is warranted with symptomatology of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. A 60 percent disability evaluation is warranted with symptomatology of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. A 100 percent rating is warranted when there is present serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). According to Note 1 to this rating criteria, evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14). Note 2 provides that for purposes of evaluating conditions under Diagnostic Code 7354,                     an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Turning to review of the pertinent evidence, since the February 18, 2004 effective date of service connection for hepatitis C, there is an April 2004 report from          Dr. I.A., private physician, who on evaluating the Veteran gave an impression in part of chronic hepatitis C with stage 3 fibrosis, and non responder to previous pegylated interferon and ribavirin therapy. The Veteran at that time was complaining of significant fatigue. He denied any nausea, vomiting, abdominal pain, heartburn, gastrointestinal bleeding or weight loss. 

The Veteran underwent a VA Compensation and Pension examination in  November 2004. By the Veteran's account, he had been started on medication for hepatitis C in 2002, but developed multiple side effects including increase in fatigue, low exercise tolerance, depression and mental confusion/poor memory.  The medications were stopped because he did not respond by evaluation of viral counts. He restarted medication in May 2004, and noted increase in symptoms since then along with incapacitation since July 2004, being unable to work, staying at home at bedrest or on the couch, unable to stand for more than 15 minutes, and having severe aching and fatigue in the legs when walking or standing. Also described were dizzy spells and difficulty concentrating. There was no abdominal pain, fever/chills, joint pains, ascites, nausea/vomiting, or jaundice. On physical exam, the Veteran was in no distress, had no jaundice, and had a positive tremor on holding out hands, though cerebellar testing was intact. There was reported weight loss of 24 pounds over the last year. There was no hematemesis or melena. There was normal liver size and no abdominal veins. There were no other signs of liver disease. The diagnosis was chronic active hepatitis C, on treatment with multiple symptoms, and findings of stage 3 fibrosis on liver biopsy. 

In the February 2005 correspondence of Dr. I.A., it was stated that as of May 2004 the Veteran had been restarted on daily interferon and ribavirin therapy for  hepatitis C, and he had completed 37 weeks of therapy, with another 11 weeks remaining. Hepatitis C had been complicated by fatigue, insomnia and depression. Additionally, on therapy the Veteran had neutropenia, anemia and thrombocytopenia.
The June 2005 employment certification from the Veteran's former full-time employer, the Texas Department of Transportation, indicates that the Veteran last worked for that agency in October 2004, and had been discharged due to failure to provide requested updated information from his physician relating to his ability to return to work after an extended medical absence.

The August 2005 documented entitled "hepatitis C assessment form" completed by Dr. I.A. states the opinion that the Veteran was disabled from his regular occupation, and also totally disabled from sedentary employment due to hepatitis C, with limitations that would prevent reemployment consisting of chronic fatigue, chronic pain and depression. 

An August 2005 decision of the Social Security Administration (SSA) indicates that the Veteran was deemed disabled for purpose of disability benefits from that agency, for reasons of chronic hepatitis C and major depressive disorder. 

On further VA examination of January 2006, it was indicated that the Veteran       did not have any acute symptom of hepatitis C except fatigue. He denied any significant abdominal pain, nausea, vomiting, anorexia, arthralgia or right upper quadrant pain. There was no clinical suggestion of cirrhosis or ascites. Initially,     in 2002 a liver biopsy had shown stage 3 fibrosis; however, repeated CT-guided biopsy in September 2005 revealed stage 1 fibrosis. The Veteran had not taken any medication for treatment since 2004, due to concern for severe degree of side effects and adverse reaction. He reported that since his last treatment for hepatitis C, he was able to gain 40 to 50 pounds weight, but he did not have any edema.         His appetite was good. He denied any fever, chills, weight loss and constitutional symptoms. A physical exam was completed. The diagnosis was chronic hepatitis C, status post treatment with CT-guided biopsy revealed grade 1 fibrosis.

The April 2006 VA outpatient record from a nurse practitioner indicates an assessment of chronic hepatitis C infection with recent normal liver function test (LFT), status post medication taken in both 2003 and 2004 with non-response. According to the treatment provider, while recent liver biopsy indicated improvement in fibrosis, the Veteran continued to experience chronic disabling fatigue, poor concentration and difficulty with memory. 

On VA re-examination in February 2007, there were no incapacitating episodes of hepatitis C noted. There was no current treatment, as the Veteran was a nonresponder to two prior treatments. There was fatigue that was constant, with anorexia with no other symptoms. There were no extrahepatic manifestations of the Veteran's liver disease. A physical exam revealed no evidence of ascites, malnutrition, or other common signs of liver disease. 

During an April 2009 Board hearing, testimony was provided in regard to several ongoing symptoms believed to be associated with hepatitis C including substantial and continuous fatigue, cognitive problems including memory loss, nausea and gastrointestinal malaise, and abdominal pain and swelling.

The May and December 2006 certifications from a private physician (listed as a   Dr. B.) attests that the Veteran was totally disabled since July 2004 as the consequence of his hepatitis C.

Upon repeat VA Compensation and Pension examination of July 2009, it was observed that the Veteran's hepatitis viral load had decreased and his liver enzymes were normal, and as a result his hepatitis C did not need any therapy at that time. The Veteran subjectively reported that his liver was swollen and he got constant pain in the right upper quadrant. He did report constant fatigue, and anorexia.  There was no indication of weight loss or weight gain, and there was no weakness. The Veteran reported that he was able to manage activities of daily living at that time. As to a clinical diagnosis, this was chronic hepatitis C infection, status post therapy with no acute or chronic liver disease currently, under observation. There was no chronic liver disease or cirrhosis diagnosed. 

The January 2010 correspondence of Dr. I.A. states that the Veteran was complaining of increasing fatigue, and right upper quadrant abdominal pain with discomfort. Additionally, the Veteran had lost approximately 25 pounds since 2005. According to the physician, most likely, the Veteran's symptoms were secondary to the chronic hepatitis C. 

On VA general medical examination of May 2010, the Veteran reported anorexia, chronic fatigue and continued weight loss. There was no arthralgia and no right upper quadrant pain. There were no abnormalities of an abdominal/gastrointestinal exam. The diagnosis was chronic hepatitis C, with subjective fatigue which could be related to depression. The VA examiner did not consider there to be any effect of hepatitis C on usual occupation, or usual daily activities. The examiner further commented that the Veteran's nonservice-connected Vitamin B12 deficiency could have caused him to be unemployable as this was known to affect memory with signs of dementia.  

According to a March 2012 examination addendum, the Veteran was deemed able to function in an occupational environment with his service-connected condition related to hepatitis C. According to the examiner, it was less likely than not that the hepatitis C was the reason and/or cause for the Veteran being unemployed.           The examiner noted that many people with hepatitis C who were undergoing treatment for the condition continued to work. Additionally, several of the underlying laboratory findings pertaining to hepatitis C had stabilized and were        in the normal range. 

The lay statements from various individuals who knew the Veteran, obtained in    April 2012, attest to their observation that he was unable to participate in nearly any activity or situation as the result of fatigue.

In accordance with the prior referral from the Board, a June 2012 medical opinion was obtained from the VA Director, Compensation and Pension Service as to whether entitlement to an extraschedular evaluation was warranted. The opinion initially noted as to factual background that the Social Security Administration had already awarded disability benefits in part for hepatitis C. More recently, the           May 2010 VA examination revealed symptoms of fatigability, but the examiner further stated there were no problems associated with hepatitis C, and no effects on usual daily activities. The Veteran was diagnosed with chronic hepatitis C, subjective to fatigue, which could be related to depression. The Veteran could function in an occupational environment with his service-connected conditions. Furthermore, according to the opinion, the evidence showed the Veteran experienced symptoms of fatigue associated with his hepatitis C disorder. There were no other problems associated with hepatitis C, and there were no effects on usual daily activities. The evidence of record did not meet the criteria used to establish entitlement to an extraschedular evaluation. The record presented no evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization as a result of the service-connected hepatitis C disorder which rendered the application of the schedular rating criteria inadequate. Therefore, entitlement to an extraschedular rating was unwarranted. 

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R.                      § 3.321(b)(1), the Board finds that no higher evaluation is warranted on an extraschedular basis. Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.114, Diagnostic Code 7354 are inadequate or impractical for evaluating a condition of the severity experienced by the Veteran. Rather, the existing rating criteria appears to properly recognize and compensate the Veteran for the objectively symptomatology shown. The predominant symptoms of fatigue and some abdominal pain and discomfort are already wholly addressed by Diagnostic Code 7354. The Board is still mindful however of those private physician assessments which previously considered the Veteran effectively       "totally disabled" by his hepatitis C, and of the need for direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims. 

To this effect, as articulated under Thun, there is a three-step procedure to determine if entitlement to an extraschedular rating is warranted. The initial two steps are preliminary requirements for the Board to refer a case to the VA Director, Compensation and Pension Service. The first step requires indication of an exceptional disability picture such that the existing rating criteria is inadequate.  The second step requires a disability picture involving other related factors such as marked interference with employment or frequent periods of hospitalization.            On closely reviewing this case, the Board is not certain that the Veteran either has symptomatology clearly outside the rating criteria, or for that matter, marked interference with employment. Given that this case has already been referred to the VA Compensation and Pension Service, however, this presumes that the initial two steps of the Thun analysis were already met. Thus, the Board will assume that the inquiry has reached the third stage of analysis -- that of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

It is on the basis of the June 2012 opinion rendered by the office of the Director, Compensation and Pension Service, and with strong supporting information taken from the remaining medical evidence of record, that the Board determines ultimately that an extraschedular evaluation is not assignable in this case. Through the opinion given, the Veteran's hepatitis C was deemed not indicative of an extraschedular rating. Rather, the Veteran while having some fatigue, remained capable of usual daily activities, and in the view of a May 2010 VA examiner, capable also of participation in gainful employment. There was simply no indication of an exceptional or unusual disability picture which rendered the schedular criteria inadequate. 

The Board agrees with this opinion, and moreover, finds it wholly persuasive            in light of what supporting medical evidence shows. As recently as 2010,              the Veteran's symptoms -- again, primarily fatigue, with some weight loss --             fell squarely within what the rating criteria already contemplates, and likewise a substantial portion of fatigue was deemed attributable to a depressive disorder          (for which the Veteran has already been awarded service-connected compensation as a distinct disability). The May 2012 examination addendum clarifies that individuals like the Veteran with hepatitis C that was essentially stabilized and under treatment were generally capable of maintaining employment. The Board finds this opinion on employability probative given that it reflects a complete physical exam and medical history review, and of the most recent history that shows some material improvement in the laboratory findings regarding the condition of the liver. By contrast, the one-sentence pronouncements of private physicians who deemed the Veteran "totally disabled" several years ago do not have supporting medical findings, nor do they identify specific sources of marked interference with employability. Moreover, the Board does not doubt that service-connected            hepatitis C has resulted in some meaningful impact upon certain types of occupational functioning, but as to a marked interference in employment (required to show an extraschedular rating) this does not seem likely in light of the May 2012 medical opinion, or the circumstances of this particular case. Aside from employability, the Veteran also has not had any periods of hospitalization resulting from service-connected hepatitis C, or other factors that would contribute to a particularly acute or unusual disability picture. 

In sum, the June 2012 opinion of the office of the VA Director, Compensation and Pension Service cogently rules out a need for assignment of a disability evaluation outside the constraints of the schedular rating criteria in this case. 

Accordingly, the claim for entitlement to an increased evaluation for hepatitis C         on an extraschedular basis is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

An increased evaluation for hepatitis C rated at 10 percent prior to May 13, 2010 and at 20 percent since then, on an extraschedular basis, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


